Filed 5/20/22 P. v. Chiriac CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 THE PEOPLE,

          Plaintiff and Respondent,                                      E078082

 v.                                                                      (Super.Ct.No. RIF138126)

 EMANUEL CHIRIAC,                                                        OPINION

          Defendant and Appellant.



         APPEAL from the Superior Court of Riverside County. John D. Molloy, Judge.

Affirmed.

         Ava R. Stralla, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

         Defendant and appellant Emanuel Chiriac appeals from the trial court’s denial of

his motion to vacate the judgment and set aside his plea. For the reasons forth post, we

affirm the trial court’s order denying defendant’s motion.




                                                             1
                              STATEMENT OF THE CASE

       On July 27, 2009, an amended information charged defendant with three counts of

lewd and lascivious acts upon a child under 14 (Jane Doe) by use of force, violence,

duress, menace and fear under Penal Code1 section 288, subdivision (b)(1) (counts 1-3).

The information also alleged that counts 1 and 2 occurred on or about May 2006, and

count 3 occurred “on or about the year of 2006.”

       On November 5, 2009, as to count 1, a jury found defendant guilty of violating

section 288, subdivision (a), a lesser included offense of section 288, subdivision (b)(1).

The court declared a mistrial on its own motion as to counts 2 and 3. After the court and

counsel conferred regarding a section 288.1 referral, the court appointed Dr. Robert

Suiter to examine defendant and to provide a report. The court also ordered both defense

counsel and the prosecutor to submit simultaneous sentencing memorandums. The court

then ordered a Romanian interpreter for defendant’s next appearance, exonerated the

current bail bond, and remanded defendant to custody.

       On May 5, 2010, reports by the probation department and Dr. Suiter were filed.

Moreover, a section 1203.03 diagnostic study/recommendation was also filed. At the

hearing on May 5, 2010, the court stated that it had read and considered the probation

report, the court-ordered evaluations, and the sentencing briefs. After Doe and others

addressed the court, the court granted defendant formal probation for 60 months under

various terms and conditions.



       1   All further statutory references are to the Penal Code unless otherwise specified

                                              2
       On the day of retrial on March 16, 2011, as to counts 2 and 3, the trial court

granted the prosecutor’s oral motion to add counts 4 and 5—violations of section 288,

subdivision (a). Defendant then entered a guilty plea as to those counts. The court

granted formal probation for a period of 60 months under various terms and conditions,

including that defendant not leave California without first obtaining written permission

from his probation officer. Defendant accepted the terms and conditions of his probation.

The court then dismissed counts 2 and 3 in the interest of justice under section 1385, and

exonerated the current bail bond.

       On November 7, 2013, the probation department filed a violation of probation

against defendant. The department alleged the following violations to the terms of

probation: (1) on October 9, 2013, defendant was discharged from his sex offender

treatment program for excessive absences, a violation of term 7; (2) defendant failed to

report to the kiosk reporting system for the month of September, a violation of term 10;

and (3) defendant failed to contact his probation officer, even after the probation officer

sent defendant a letter and left a note at defendant’s front door, a violation of term 10.

The probation officer stated that these violations were defendant’s first violations of

probation. If the court sustained the probation violations, the officer recommended that

defendant be sentenced to state prison.

       At the probation violation hearing on November 18, 2013, defendant failed to

appear. The court stated, “Not here? Bond forfeited. Bench warrant at [$]50,000.” The

court never mentioned revoking defendant’s probation.




                                              3
       On April 16, 2014, in case No. RIF1401741, the People filed a complaint alleging

that defendant failed to reregister as a sex offender after he moved out of his residence,

under section 290.013, subdivision (a). The complaint also alleged two strike priors. On

May 6, 2014, the trial court issued a warrant for one million dollars in the case. The

warrant appeared to be outstanding and the case appeared to be active. However, there

were no future court dates on the case.

       On April 2, 2021, defense counsel filed a motion to vacate conviction/sentence

under section 1473.7.

       On May 17, 2021, defendant was not present under section 977, and the court

granted a stipulated motion to continue the hearing under section 1050, subdivision (d).

       On June 22, 2021, the People filed an opposition to defendant’s motion to

withdraw his guilty plea under section 1473.7.

       On June 30, 2021, the court found good cause to continue the case to August 2,

2021. The court ordered Doe to return and for defendant to be present at the next date.

The court then stated that defendant’s section 977 appearance was not authorized by the

court, and the bench warrant remained outstanding.

       On August 2, 2021, the trial court indicated that it had read and considered

defendant’s declaration and granted a motion to continue. The bench warrant remained

outstanding.

       On November 2, 2021, the trial court filed defendant’s brief supplementing his

motion to vacate his past convictions and to set aside his guilty plea under section 1473.7.

The court denied defendant’s motion and the bench warrant remained outstanding.


                                             4
       On November 12, 2021, defendant filed a notice of appeal from the court’s denial

of his motion under section 1473.7. The court denied defendant’s request for a certificate

of probable cause.

                                STATEMENT OF FACTS

       In a motion filed on April 2, 2021, defendant moved to vacate the 2009 guilty

verdict (count 1) and his 2011 guilty plea (counts 4 & 5). Defendant noted that section

1473.7 provided people who are no longer in criminal custody with an opportunity to

raise a claim of legal invalidity based on actual innocence or a defendant’s failure to

meaningfully understand, defend against, or knowingly accept the immigration

consequences of his plea.

       Defendant indicated that he is a Romanian citizen and a permanent legal resident

of the United States. He left the United States in 2013 because of death threats he and his

wife received from Doe’s father (Father). In 2014 Father murdered Father’s wife, tried to

kill another person, and then committed suicide. Doe is now 28 years old and has since

recanted her allegations against defendant.

       Moreover, defendant argued that since he is a noncitizen, (1) he “suffers all of the

adverse immigration consequences of deportation, exclusion from admission to the

United States, or denial of . . . naturalization;” (2) he is deportable under the Immigration

and Nationality Act because of his convictions and he is certain to face immigration

consequences as sexual abuse of a minor is an aggravated felony regardless of the

sentence. (8 USC § 101, subd. (a)(43)(A).)




                                              5
       Defendant additionally provided that the Board of Immigration Appeals has

considered intentional sexual conduct by an adult with a child is a crime of moral

turpitude. And a conviction under section 288 constitutes a crime for violence for

purposes of unlawful reentry under the United States Sentencing Guidelines Manual

§ 2L1.2, even though the offense does not have force as an element of the crime.

       Furthermore, defendant stated that he is ineligible for immigration relief or asylum

because of his convictions.

       A document attached to the motion included defendant’s declaration dated March

30, 2021, translated from Romanian, which stated:

       “1.    My name is Emanuel Chiriac. I am the defendant in the herein action. All

of the facts herein alleged are within my own personal knowledge and, if called upon as a

witness, I could competently testify thereto.

       “2.    My country of citizenship is Romania.

       “3.    I am married to my wife, Claudia Chiriac, a United States citizen, and we

have four United States citizen children.

       “4.    I am a legal permanent residence of the United States. I left the United

States in 2013 due to death threats my wife and I suffered from . . . the father of the only

alleged victim in this case.

       “5.    In 2014, [Father] murdered his wife . . . and also tried to kill another person

before committing suicide.

       “6. [Doe], the alleged victim on this case, is now 28 years old and has since

recanted her allegations.


                                                6
       “7.    In 2007, a felony complaint was filed against me. The complaint alleged

three counts of Penal Code section 288(b)(1) and one count of Penal Code section

288(a)[], crimes that I allegedly committed in May 2006. An amended information was

filed on July 27, 2007[,] alleging three counts of Penal Code section 288(b)(1).

       “8.    I denied all allegations and charges and I took my case to trial. On or

around July 5, 2007, I was found guilty by a jury on count one and hung on counts two

and three. On March 16, 2011, I pled to amended counts four and five, violations of

Penal Code section 288(a), Lewd or lascivious act [on] a child who is under the age of 14

years. I was sentenced to 365 days in county jail [and to] five years formal probation.

       “9.    My convictions should be dismissed because I was convicted for crimes I

did not commit.

       “10.   The victim on this case. [Doe] has recanted her statement and states that all

of the allegations pertaining to my case were made up.

       “11.   Because of the made-up allegations, I suffered criminal convictions which

are causing severe immigration consequences. I am deportable, inadmissible, and

ineligible for naturalization because of my convictions.

       “12.   I respectfully request the Court vacate my convictions because I am not

guilty of the accusations and the resulting convictions.

       “I declare under penalty of perjury under the laws of the [State of] California that

the foregoing is true and correct. Executed on 3/30/2021. [Signed Emanuel Chiriac]”




                                             7
       The motion also attached (1) articles regarding Father killing Father’s wife,

shooting another individual, and committing suicide; and (2) an undated handwritten

letter from Doe wherein she recanted her accusations against defendant.

       In the People’s opposition to defendant’s motion, the People argued that when

defendant entered his plea, he signed a felony advisement of rights form, which included

that defendant understood the immigration consequences pursuant to his plea. Defendant

attested that he entered his plea knowingly, voluntarily and with the advice of counsel.

Notwithstanding, 10 years later, defendant contends that “he has new evidence of actual

innocence and that he is likely to have future immigration consequences of his plea.”

       The People, in its opposition, pointed out that defendant failed (1) to explain why

he did not file his section 1473.7 motion until four years after the statute was created;

(2) to explain why it took him 10 years to attempt to vacate his plea; (3) to show “his

attorney did not thoroughly advise him at the time” of the immigration consequences of

his plea; and (4) to show “he did not understand the future immigration implications

through the conviction at trial or his voluntary plea to the charges.”

       The People went on to argue that although defendant was alleging new evidence

after 14 years, the issue that Father had forced her to falsely accuse defendant of

molesting her was defendant’s defense at trial. It is not new evidence that fundamentally

undermines the judgment. Moreover, defendant must show “ ‘the evidence of innocence

could not have been, and presently cannot be, refused.’ ”

       Based on the foregoing, the prosecutor urged the court to deny defendant’s section

1473.7 motion to vacate his guilty plea based upon (1) his warrant status; (2) he had not


                                              8
met his burden to show that he was not advised of the consequences of his plea, that he

was prejudiced as a result, and that he did not enter his guilty plea knowingly and

voluntarily; and (3) there was no new evidence presented by defendant that was not

litigated in the first trial.

          Thereafter, the court filed defendant’s declaration, dated July 30, 2021, which

stated:

          “In accordance with the laws of California, I Emanuel Chiriac, hereby declare:

          “1.    My name is Emanuel Chiriac. I am the defendant in the herein action. All

of the facts herein alleged are within my own personal knowledge and, if called upon as a

witness, I could competently testify thereto.

          “2.    I am not able to travel back into the United States due to the Covid-19

restrictions that have been set on the United Kingdom (England).

          “3.    As of July 19, 2021, ‘The CDC has issued a Level 4 Travel Health Notice

for the United Kingdom due to Covid-19.’ This would make traveling between both

nations extremely difficult.

          “4.    I am unable to travel into the United States due to problems with

immigration as well.

          “5.    This is due to the warrant for my arrest.

          “6.    The warrant for my arrest would mean that I will be detained by

immigration the minute I step onto US soil. If detained I will most definitely not be

allowed to leave custody to go to court.




                                                9
       “7.      Once the warrant has been lifted, I will be able to fix the restrictions on my

green card and I will be able to immediately re-enter into the United States.

       “8.      I also cannot fly because of the restrictions that have been placed on my

green card.

       “I declare under penalty of perjury under the laws of California that the foregoing

is true and correct. Executed this on July 30th 2021.” The declaration was signed by

defendant and notarized.

       On September 9, 2021, the trial court granted a continuance under section 1050,

and indicated that no further continuances would be granted. The bench warrant

remained outstanding.

       On the date of the hearing, November 2, 2021, the trial court allowed defendant to

file another brief in support of his motion. Defendant argued that his trial counsel “failed

to take any steps to defend against the immigration consequences associated with” the

offense for which he was on trial. Therefore, defendant “failed to intelligently assess the

severity of the immigration consequences he would suffer.” Because defendant did not

receive the required advisements, defendant currently “faces dire immigration

consequences.” He “was denied asylum in 2000.” Moreover, because of the convictions,

he is barred from applying “for an adjustment of immigration status” through his U.S.

citizen wife.

       Defendant reiterated his argument that because his probation had been revoked, he

fell within section 1473.7 as the statute “fails to clarify whether a person [whose]




                                               10
probation has been revoked is considered in or out of custody.” Defendant asked the

court to consider this issue.

        Moreover, defendant argued that Doe’s recantation was newly discovered

evidence of his actual innocence and “additional inquiry is necessary to determine”

whether the system failed.

        At the hearing, defense counsel orally repeated the positions stated in defendant’s

moving papers and brief. The prosecutor submitted on the record.

        The trial court initially noted that section 1473.7 is limited to an individual no

longer in criminal custody; and that a petition for writ of habeas corpus is the traditional

route wherein a person in custody challenges a conviction. The court stated, “Physical

custody is not required for a person to be constrained under restraint, and a person on

probation is in constructive custody and under restraint.” (Citing People v. Cruz-Lopez

(2018) 27 Cal.App.5th 212, 220-221.) The court noted, “A person on probation is in

custody because he or she is subject to restraints not shared by the public generally and

may lose his liberty and be eventually incarcerated.” (Citing People v. Villa (2009) 45

Cal.4th 1063, 1070.) The court then added that “Section 1473.7 is not applicable to a

person under probation at the time the motion is presented.” (Citing Cruz-Lopez, at p.

221.)

        The court then stated: “In this case, the defendant is still considered to be under

constructive custody. He is on probation. Probation has been revoked for alleged

violations of a bench warrant and a bench warrant has issued and he will potentially be

sentenced to prison for violating probation. It is clear the defendant is subject to


                                              11
restraints not shared by the public generally and may lose his liberty and be eventually

incarcerated within the meaning of [People v. Villa, supra, 45 Cal.4th at p. 1070].”2

       Although the court indicated that it could summarily deny defendant’s motion

based on the ground that section 1473.7 was not applicable, the court added that there

were additional grounds for denying defendant’s motion: “The Fugitive Disentitlement

Doctrine gives a court discretion to dismiss an appeal by a defendant who is a fugitive

from justice.” (Citing Polanski v. Superior Court (2009) 180 Cal.App.4th 507, 531

(Polanski).) The court described the “long-existing doctrine” as follows:

       “A party to an action cannot with right or reason ask the aid and assistance of a

Court in hearing his demands while he stands in an attitude of contempt to legal orders

and processes of the courts of this state. [(MacPherson v. MacPherson (1939) 13 Cal.2d

271, 277.)] [¶] Courts have said that such a defendant forfeits the right to invoke the

jurisdiction of the courts to review a judgment that the fugitive flouts and puts himself

rather than the courts in a [position] of determining whether to submit to the court’s

judgment.” (Citing Polanski, supra, 180 Cal.App.4th at p. 532.)

       The court noted the Fugitive Disentitlement Doctrine encourages individuals to

surrender voluntary which “promotes the efficient dignified operation of the courts,

[Degen v. U.S. (1996) 517 U.S. 820, 824]. The trial court noted that although Polanski

dealt with an appeal, “the logic and purpose of the doctrine does apply” to a section


       2As noted by appellate counsel and in our procedural background ante, on
November 18, 2013, the reporter’s transcript indicated that the court stated defendant’s
bond was forfeited and issued a bench warrant. There is no record that the court revoked
defendant’s probation.

                                             12
1473.7 motion, and that courts should balance concerns when determining whether the

application of the doctrine “is a proper sanction for a party’s flight.” (Citing Polanski,

supra, 180 Cal.App.4th p. 533.)

       The trial court observed that in choosing whether the doctrine applies, it had to

consider whether defendant was seeking relief while insulating himself from an

unfavorable legal result; whether application of the doctrine would encourage voluntary

surrender; whether defendant sought to gain a tactical advantage by fleeing the

jurisdiction; how long defendant waited to raise his claim; “and prejudice as a result of

his delay and the existence of legal alternatives to flight.” (Citing Polanski, supra, 180

Cal.App.4th at pp. 538-547.)

       Recognizing that its application of the doctrine is reviewed for abuse of discretion

under Polanski, the court stated, “this case calls out for” its application: “The defendant

has been at large for years. The only reasonable conclusion that I draw from the case in

total, even given all the assertions by the defendant in his declarations—the only

reasonable conclusion is that he did flee the jurisdiction. [¶] He has been in violation of

his probation since 2013. He is seeking relief from the courts while insulating himself

from the consequences of an unfavorable result by staying in another country because he

would be arrested should he try to cross the border into the United States. The

application of the Fugitive Disentitlement Doctrine does encourage, in this case,

voluntary surrender. It does have a deterrent effect. If the defendant is required to

submit to the court’s authority to obtain a relief, he is more likely to bring himself before




                                             13
the court, and this would have a deterrent effect on defendants who believe they can

abscond and raise and litigate claims of innocence from abroad.”

       “Other than encourage and surrender, the Court has little to no ability to protect its

own dignity from the defendant who has denied this court. The defendant has certainly

gained a [tactical] advantage by fleeing and remaining free from custody despite the fact

that the court has issued a bench warrant for his arrest and in delaying adjudication from

his probation violation. With respect to the timing of the raising of the claim, because the

defendant has failed to explain his delay, the court is unable to evaluate how long he

waited to raise this claim.

       “This case is alarmingly close to the fact pattern in Polanski. Given the entire

analysis, A, I do not believe the defendant is entitled to have this matter reviewed

because he is still under the jurisdiction of the court, and so he is not entitled pursuant to

[1473.7]. Furthermore, as I have already stated, I will not conduct a—a new trial analysis

for him without him being personally present. The motion pursuant to 1473.7 is denied.

The bench warrants will remain outstanding.”

                                        DISCUSSION

       After defendant appealed, and upon his request, this court appointed counsel to

represent him. Counsel has filed a brief under the authority of People v. Wende (1979)

25 Cal.3d 436 and Anders v. California (1967) 386 U.S. 738 setting forth a statement of

the case, a summary of the facts, and potential arguable issues, and has requested this

court to undertake a review of the entire record. Pursuant to Anders, counsel identified

the following issues to assist the court in its search of the record for error:


                                              14
       (1)    “Did the court properly deny [defendant]’s section 1473.7 motion based on

its finding the statute did not apply to [defendant] because he was in constructive custody

as he remained on probation?”

       (2)    “Did the court abuse its discretion by denying [defendant]’s section 1473.7

motion by applying the Fugitive Disentitlement Doctrine by finding that [defendant]

sought ‘relief from the courts while insulating himself from the consequences of an

unfavorable result by staying in another country because he would be arrested should he

try to cross the border into the United States, as he had fled the jurisdiction’?”

       We offered defendant an opportunity to file a personal supplemental brief, and he

has not done so.

       Pursuant to the mandate of People v. Kelly (2006) 40 Cal.4th 106, we have

independently reviewed the record for potential error. We are satisfied that defendant’s

attorney has fully complied with the responsibilities of counsel and no arguable issue

exists. (Id. at p. 126; People v. Wende, supra, 25 Cal.3d at pp. 441-442.)

                                       DISPOSITION

       The trial court’s denial of defendant’s motion is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                          MILLER
                                                                                           J.
We concur:

McKINSTER
                        Acting P. J.

CODRINGTON
                                  J.


                                              15